
	
		II
		110th CONGRESS
		2d Session
		S. 2540
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code to provide expensing
		  for certain property placed in service during 2008 and 2009.
	
	
		1.Expensing for certain
			 property placed in service during 2008 and 2009
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(m)Special
				allowance for certain qualified property placed in service during 2008 and
				2009
						(1)In
				generalIn the case of any qualified property—
							(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 100 percent
				of the adjusted basis of the qualified property, and
							(B)the adjusted
				basis of the qualified property shall be reduced by the amount of such
				deduction before computing the amount otherwise allowable as a depreciation
				deduction under this chapter for such taxable year and any subsequent taxable
				year.
							(2)Qualified
				propertyFor purposes of this subsection, the term
				qualified property means property—
							(A)which is 3-year
				property, 5-year property, or 7-year property,
							(B)the original use
				of which commences with the taxpayer on or after the starting date,
							(C)which is—
								(i)acquired by the
				taxpayer on or after the starting date and before the ending date, but only if
				no written binding contract for the acquisition was in effect before the
				starting date, or
								(ii)acquired by the
				taxpayer pursuant to a written binding contract which was entered into on or
				after the starting date and before the ending date, and
								(D)which is placed
				in service by the taxpayer before the ending date.
							(3)Exceptions
							(A)Alternative
				depreciation propertyThis subsection shall not apply to any
				property to which the alternative depreciation system under subsection (g)
				applies, determined—
								(i)without regard to
				paragraph (7) of subsection (g) (relating to election to have system apply),
				and
								(ii)after
				application of section 280F(b) (relating to listed property with limited
				business use).
								(B)Election
				outIf a taxpayer makes an election under this subparagraph with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
							(4)Special
				rules
							(A)Self-constructed
				propertyIn the case of a taxpayer manufacturing, constructing,
				or producing property for the taxpayer's own use, the requirements of paragraph
				(2)(C) shall be treated as met if the taxpayer begins manufacturing,
				constructing, or producing the property after the starting date and before the
				ending date.
							(B)Sale-leasebacksFor
				purposes of subparagraph (C) and paragraph (2)(B), if property is—
								(i)originally placed
				in service on or after the starting date by a person, and
								(ii)sold and leased
				back by such person within 3 months after the date such property was originally
				placed in service,
								such
				property shall be treated as originally placed in service not earlier than the
				date on which such property is used under the leaseback referred to in
				subclause (II).(C)SyndicationFor
				purposes of paragraph (2)(B), if—
								(i)property is
				originally placed in service on or after the starting date by the lessor of
				such property,
								(ii)such property is
				sold by such lessor or any subsequent purchaser within 3 months after the date
				such property was originally placed in service (or, in the case of multiple
				units of property subject to the same lease, within 3 months after the date the
				final unit is placed in service, so long as the period between the time the
				first unit is placed in service and the time the last unit is placed in service
				does not exceed 12 months), and
								(iii)the user of
				such property after the last sale during such 3-month period remains the same
				as when such property was originally placed in service,
								such
				property shall be treated as originally placed in service not earlier than the
				date of such last sale.(D)Limitations
				related to users and related partiesThis subsection shall not
				apply to any property if—
								(i)the user of such
				property (as of the date on which such property is originally placed in
				service) or a person which is related (within the meaning of section 267(b) or
				707(b)) to such user or to the taxpayer had a written binding contract in
				effect for the acquisition of such property at any time before the starting
				date, or
								(ii)in the case of
				property manufactured, constructed, or produced for such user's or person's own
				use, the manufacture, construction, or production of such property began at any
				time before the starting date.
								(5)Coordination
				with section 280FFor purposes of section 280F—
							(A)AutomobilesIn
				the case of a passenger automobile (as defined in section 280F(d)(5)) which is
				qualified property, the Secretary shall increase the limitation under section
				280F(a)(1)(A)(i) by $7,650.
							(B)Listed
				propertyThe deduction allowable under paragraph (1) shall be
				taken into account in computing any recapture amount under section
				280F(b)(2).
							(6)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified property shall be determined under this section
				without regard to any adjustment under section 56.
						(7)Starting date;
				ending dateFor purposes of this paragraph—
							(A)Starting
				dateThe term starting date means January 1,
				2008.
							(B)Ending
				dateThe term ending date means January 1,
				2010.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
			
